DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a replay to the application filed 03/30/2021, in which, claims 1-20, are pending. Claims 1, 11 are independent. Claims 2-10 and 12-20, are dependent.

Priority
Acknowledgment is made of applicant's claim for foreign priority based on an application filed. Receipt is acknowledged of papers submitted under 35 U.S.C. 119(a)-(d), which papers have been placed of record in the file.

Information Disclosure Statement
The information disclosure statement (IDS) submitted have been reviewed. The submission is in compliance with the provisions of 37 CFR 1.97. Accordingly, the examiner is considering the information disclosure statement.

CLAIM INTERPRETATION

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: “verifier” in claims 1-20
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.



The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-20 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The disclosure does not provide adequate structure to perform the claimed functions of “a verifier” claims 11-20.
Accordingly, the specification does not demonstrate that applicant has made the invention that achieves the claimed function since the invention is not described with sufficient detail such that one of ordinary skill in the art can reasonably conclude that the inventor had possession of the claimed invention.

The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as failing to set forth the subject matter which the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the applicant regards as the invention. 
Claim limitation(s) “a verifier” of claims 11-20, invoke(s) 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the functions of the “verifier” claims 11-20.
Therefore, the claim(s) is/are indefinite and is/are rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph.
Applicant may: (a) Amend the claim(s) so that the claim limitation(s) will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 

If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(0) and 2181.
Further, Applicant has claimed the limitations indicated above without clear articulation of what structure is utilized to perform the claimed functionality as interpreted under 112, sixth paragraph. As such, it is unclear exactly what subject matter the Applicant regards as his invention in light of the Specification support for the claimed structure detailed above. For the present examination, the Examiner has afforded the claims the Broadest Reasonable Interpretation.


Further, referring to claims 1-10, although claims are reviewed in light of a specification, claims are indefinite for failing to particularly point out and distinctly claim the subject matter which applicant regards as the invention. In particular, with respect to main claims 1 and 11, “detecting a deviation of one or more parameters associated with one or more elements of a printed barcode symbol from a predetermined threshold; and checking for a malfunction of one or more heating elements based on the detected deviation.
These claimed limitations are not further define the final output and/or is not clear what is outputted tangibly. Since various things could be thought of from the expression, what is specifically done is unclear. As a result, claims are not precise, clear and are ambiguous, such that one of ordinary skill in the art would wonder what is being performed. The claims cannot be understood and are not clear as currently written.
Accordingly, the claimed subject matter of this application as currently claimed is patentable under the provisions of 35 U.S.C. 112, second paragraph. Therefore, claims 1-20 are rejected as best understood by examiner as set forth in this office action below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 is/are rejected under 35 U.S.C. 103 as being un-patentable over Jeong (USPAP 2006/0012664 A1), in view of Ackley (USP 9,230,140 B1).

Referring to claim 1, Jeong teaches a method ([a printing apparatus shown in fig 3]) comprising: detecting a deviation ([1250 of fig 12) of one or more parameters associated with one or more elements ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56); and
checking for a malfunction (i.e. detecting misalignment] col.8, lines 57), of one or more heating elements based on the detected deviation, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310, as shown in fig 12 and 13, see col.8, lines 54-65, [i.e. detecting heating elements THP based on deviation]).
Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 2, Jeong teaches a method ([a printing apparatus shown in fig 3]), wherein detecting the deviation of the one or more parameters includes calculating widths of the one or more elements of the printed barcode symbol ([a threshold calculating means 14a is used for a line width calculating means 0065]).
Jeong “664” doesn’t explicitly teach a printed barcode symbol.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 3, Jeong teaches a method ([a printing apparatus shown in fig 3]), further comprising averaging the calculated widths for a group of the one or more elements of the printed, ([a threshold calculating means 14a is used for a line width calculating means 0065]). Jeong “664” doesn’t explicitly teach a printed barcode symbol.
Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 4, Jeong teaches a method ([a printing apparatus shown in fig 3]), further comprising plotting the averaged widths, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56).


Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of a quality control process and provide alerts to an operator when a print head exhibited certain behavior (e.g., the number of unprinted lines exceeded a threshold, see col.6, lines 8-15]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’.


Referring to claim 6, Jeong teaches a method ([a printing apparatus shown in fig 3]), wherein checking for the malfunction of the one or more heating elements includes checking for a burnout of the one or more heating elements based on the detected deviation, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56).

Referring to claim 7, Jeong teaches a method ([a printing apparatus shown in fig 3]), further comprising: determining at least one of a temperature and/or a resistance associated with the one or more heating elements, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56).

Referring to claim 8, Jeong teaches a method ([a printing apparatus shown in fig 3]), further comprising: generating an image of the printed barcode symbol with a printer-verifier, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56).


Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of a quality control process and provide alerts to an operator when a print head exhibited certain behavior (e.g., the number of unprinted lines exceeded a threshold, see col.6, lines 8-15]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’. 


Referring to claim 10, Jeong teaches a method ([a printing apparatus shown in fig 3], wherein detecting the deviation of the one or more parameters is based on the processing of the image, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56).

Referring to claim 11, Jeong teaches a verifier ([a printing apparatus shown in fig 3]) comprising: detecting a deviation ([1250 of fig 12) of one or more parameters associated with one or more elements ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56); and
checking for a malfunction (i.e. detecting misalignment] col.8, lines 57), of one or more heating elements based on the detected deviation, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310, as shown in fig 12 and 13, see col.8, lines 54-65, [i.e. detecting heating elements THP based on deviation]).
determine an origin of printing distortion, ([in operation 1320, by being controlled by the controller 1250, a misalignment is compensated for by a first TPH driver 1235 moving the first TPH 1210 in the direction of the second TPH 1220 by the detected distance 
	Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold]).
Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of a quality control process and provide alerts to an operator when a print head exhibited certain behavior (e.g., the number of unprinted lines exceeded a threshold, see col.6, lines 8-15]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’.
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 12, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein, when detecting the deviation of the one or more parameters, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56); the verifier is configured to calculate widths of the one or more elements of the printed barcode symbol.
Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of a quality control process and provide alerts to an operator when a print head exhibited certain behavior (e.g., the number of unprinted lines exceeded a threshold, see col.6, lines 8-15]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically 
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 13, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein the verifier is configured to average the calculated widths for a group of the one or more elements of the printed, ([controller 1250 detects a transverse distance deviation between the first TPH 1210 and the second TPH 1220 using the printed first and second patterns in operation 1310] see col.8, lines 54-56);
Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of a quality control process and provide alerts to an operator when a print head exhibited certain behavior (e.g., the number of unprinted lines exceeded a threshold, see col.6, lines 8-15]).

Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 14, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein the verifier is configured to plot the averaged widths, ([see col.8, lines 54-56).

Referring to claim 15, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein, when detecting the deviation of the one or more parameters, the verifier is configured to compare an image of the printed with a reference image, ([see col.8, lines 54-56).
Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in 
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically detecting a barcode printing error and generating a printer malfunction report, as discussed by, Ackley ‘140’. 
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 16, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein, when checking for the malfunction of the one or more heating elements, the verifier is configured to check for a burnout of the one or more heating elements ([see col.8, lines 54-58).



Referring to claim 18, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein the verifier is configured to: generate an image of the printed barcode symbol.
Jeong “664” doesn’t explicitly teach a printed barcode symbol from a predetermined threshold.
	Ackley ‘140’ in the same area of a system and method for detecting barcode printing errors, teaches a printed barcode symbol from a predetermined threshold, ([the processor 12 of fig 2, is configured by a barcode quality verification program stored in memory 15 to analyze the barcode and create a printer malfunction report, and identifying an unprinted line or lines in the barcode symbol, determining a printer malfunction using the unprinted line or lines, and creating a printer malfunction report] see col.6, lines 39-47, see also further the printer malfunction report may also be part of a quality control process and provide alerts to an operator when a print head exhibited certain behavior (e.g., the number of unprinted lines exceeded a threshold, see col.6, lines 8-15]).
Therefore, it would have been obvious to a person with ordinary skill in the art at the time the invention was made to have modified the imaging device of Jeong “664” by the teaching of Ackley “140” for the purpose of purpose providing an image forming apparatus a barcode verifiers and more specifically to a system and method for optically 
Accordingly, the modification would have been obvious to one having ordinary skill in the art at the time of the invention was made before the effective filing date of the claimed invention.

Referring to claim 19, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein, when detecting the deviation of the one or more parameters, the verifier is configured to process the image of the printed barcode symbol in communication with an image processor, ([see col.8, lines 54-56).

Referring to claim 20, Jeong teaches a verifier ([a printing apparatus shown in fig 3]), wherein detecting the deviation of the one or more parameters is based on the processing of the image, ([see col.8, lines 54-56).

Conclusion

Examiner’s Note: The Examiner has tried to interpret the claims, as best the Examiner can ascertain, to develop an appropriate prior art rejection in the best interests of compact prosecution. If any interpretation of the Examiner's is considered incorrect or off-base, the Examiner invites the Applicant to show the portions of the Applicant's specification which give a more proper interpretation of the claimed subject matter.

Moreover, should any questions arise in connection with this application or should the Applicant believe that a telephone conference with the Examiner would be helpful in resolving any remaining issues pertaining to this application the Examiner respectfully requests that he be contacted at the number indicated below.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NEGUSSIE W WORKU whose telephone number is (571)272-7472. The examiner can normally be reached 6:30 am-3:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tammy P Goddard can be reached on 571-272-7773. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For 





/NEGUSSIE WORKU/           Primary Examiner, Art Unit 2677